 



Exhibit 10.1

SOVEREIGN BANCORP, INC.
2004 BROAD-BASED STOCK INCENTIVE PLAN
Effective April 22, 2004
(As Approved by Shareholders on April 22, 2004)

 



--------------------------------------------------------------------------------



 



SOVEREIGN BANCORP, INC.
2004 BROAD-BASED STOCK INCENTIVE PLAN

TABLE OF CONTENTS

          ARTICLE   PAGE    
ARTICLE 1. PURPOSE OF THE PLAN; TYPES OF AWARDS
    1    
ARTICLE 2. DEFINITIONS
    1    
ARTICLE 3. ADMINISTRATION
    5    
ARTICLE 4. COMMON STOCK SUBJECT TO THE PLAN
    6    
ARTICLE 5. ELIGIBILITY
    7    
ARTICLE 6. STOCK OPTIONS IN GENERAL
    7    
ARTICLE 7. TERM, VESTING AND EXERCISE OF OPTIONS
    8    
ARTICLE 8. EXERCISE OF OPTIONS FOLLOWING TERMINATION OF EMPLOYMENT
    10    
ARTICLE 9. RESTRICTED STOCK
    11    
ARTICLE 10. ADJUSTMENT PROVISIONS
    12    
ARTICLE 11. GENERAL PROVISIONS
    13  

 



--------------------------------------------------------------------------------



 



ARTICLE 1. PURPOSE OF THE PLAN; TYPES OF AWARDS

     1.1 Purpose. The Sovereign Bancorp, Inc. 2004 Broad-Based Stock Incentive
Plan is intended to provide selected Team Members of Sovereign Bancorp, Inc. and
its Subsidiaries with an opportunity to acquire Common Stock of the Corporation.
The Plan is designed to help the Corporation attract, retain and motivate Team
Members to make substantial contributions to the success of the Corporation’s
business and the businesses of its Subsidiaries. Awards will be granted under
the Plan based, among other things, on the Participant’s level of responsibility
and performance within the Corporation.

     1.2 Authorized Plan Awards. Incentive Stock Options, Nonqualified Stock
Options, and Restricted Stock may be awarded within the limitations of the Plan
herein described.

ARTICLE 2. DEFINITIONS

     2.1 “Agreement.” A written or electronic agreement between the Corporation
and a Participant evidencing the grant of an Award. A Participant may be issued
one or more Agreements from time to time, reflecting one or more Awards.

     2.2 “Award.” The grant of a Stock Option or Restricted Stock.

     2.3 “Board.” The Board of Directors of the Corporation.

     2.4 “Change in Control.” Except as otherwise provided in an Agreement, the
first to occur of any of the following events:

          (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), except for any of the Corporation’s employee benefit plans,
or any entity holding the Corporation’s voting securities for, or pursuant to,
the terms of any such plan (or any trust forming a part thereof) (the “Benefit
Plan(s)”), is or becomes the beneficial owner, directly or indirectly, of the
Corporation’s securities representing 19.9% or more of the combined voting power
of the Corporation’s then outstanding securities other than pursuant to a
transaction excepted in Clause (c) or (d);

          (b) there occurs a contested proxy solicitation of the Corporation’s
shareholders that results in the contesting party obtaining the ability to vote
securities representing 19.9% or more of the combined voting power of the
Corporation’s then outstanding securities;

          (c) a binding written agreement is executed (and, if legally required,
approved by the Corporation’s shareholders) providing for a sale, exchange,
transfer or other disposition of all or substantially all of the assets of the
Corporation or of Sovereign Bank to another entity, except to an entity
controlled directly or indirectly by the Corporation;

          (d) the shareholders of the Corporation approve a merger,
consolidation, or other reorganization of the Corporation, unless:

               (i) under the terms of the agreement approved by the
Corporation’s shareholders providing for such merger, consolidation or
reorganization, the shareholders of the Corporation immediately before such
merger, consolidation or reorganization, will own, directly or indirectly
immediately following such merger, consolidation or

 



--------------------------------------------------------------------------------



 



reorganization, at least 51% of the combined voting power of the outstanding
voting securities of the Corporation resulting from such merger, consolidation
or reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the voting securities immediately before such
merger, consolidation or reorganization;

               (ii) under the terms of the agreement approved by the
Corporation’s shareholders providing for such merger, consolidation or
reorganization, the individuals who were members of the Board immediately prior
to the execution of such agreement will constitute at least 51% of the members
of the board of directors of the Surviving Corporation after such merger,
consolidation or reorganization; and

               (iii) based on the terms of the agreement approved by the
Corporation’s shareholders providing for such merger, consolidation or
reorganization, no Person (other than (A) the Corporation or any Subsidiary of
the Corporation, (B) any Benefit Plan, (C) the Surviving Corporation or any
Subsidiary of the Surviving Corporation, or (D) any Person who, immediately
prior to such merger, consolidation or reorganization had beneficial ownership
of 19.9% or more of the then outstanding voting securities) will have beneficial
ownership of 19.9% or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities;

          (e) a plan of liquidation or dissolution of the Corporation, other
than pursuant to bankruptcy or insolvency laws, is adopted;

          (f) during any period of two consecutive years, individuals, who at
the beginning of such period, constituted the Board cease for any reason to
constitute at least a majority of the Board unless the election, or the
nomination for election by the Corporation’s shareholders, of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period; or

          (g) the occurrence of a Triggering Event within the meaning of the
Rights Agreement dated as of September 19, 1989, as amended by the Amendment to
Rights Agreement dated as of September 27, 1995, and as further amended by the
Second Amendment to the Rights Agreement dated as of June 21, 2001, between the
Corporation and Mellon Investor Services LLC, as rights agent.

     Notwithstanding Clause (a), a Change in Control shall not be deemed to have
occurred if a Person becomes the beneficial owner, directly or indirectly, of
the Corporation’s securities representing 19.9% or more of the combined voting
power of the Corporation’s then outstanding securities solely as a result of an
acquisition by the Corporation of its voting securities which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person to 19.9% or more of the combined voting power
of the Corporation’s then outstanding securities; provided, however, that if a
Person becomes a beneficial owner of 19.9% or more of the combined voting power
of the Corporation’s then outstanding securities by reason of share purchases by
the Corporation and shall, after such share purchases by the Corporation, become
the beneficial owner, directly or indirectly, of any additional voting
securities of the Corporation (other than as a result of a stock split, stock
dividend or similar transaction), then a Change in Control of the Corporation
shall be deemed to have occurred with respect to such Person under Clause (a).
In no event shall a Change in Control of the Corporation be deemed to occur
under Clause (a) with respect to Benefit Plans.

 



--------------------------------------------------------------------------------



 



     2.5 “Code.” The Internal Revenue Code of 1986, as amended.

     2.6 “Code of Conduct.” The following documents: (i) the Sovereign Bancorp,
Inc. Code of Conduct and Ethics, (ii) Code of Ethics For the Chief Executive
Officer and Senior Financial Officers of Sovereign Bancorp, Inc. and Sovereign
Bank, (iii) the Sovereign Bancorp, Inc. Policy on Personal Securities
Transactions, and (iv) the policies and procedures related to employment of Team
Members by the Corporation or a Subsidiary set forth in the Sovereign Bank Team
Member Handbook. The Code of Conduct may be amended and updated at any time. The
term “Code of Conduct” shall also include any other policy or procedure that may
be adopted by the Corporation or a Subsidiary and communicated to Team Members
of the Corporation or a Subsidiary.

     2.7 “Committee.” The Compensation Committee of the Board.

     2.8 “Common Stock.” The common stock of the Corporation (no par value) as
described in the Corporation’s Articles of Incorporation, or such other stock as
shall be substituted therefor.

     2.9 “Corporation.” Sovereign Bancorp, Inc., a Pennsylvania corporation.

     2.10 “Exchange Act.” The Securities Exchange Act of 1934, as amended.

     2.11 “Incentive Stock Option.” A Stock Option intended to satisfy the
requirements of Code Section 422(b).

     2.12 “Nonqualified Stock Option.” A Stock Option which does not satisfy the
requirements of Code Section 422(b).

     2.13 “Non-Senior Officer.” A Team Member who is not a Senior Officer.

     2.14 “Optionee.” A Participant who is awarded a Stock Option pursuant to
the provisions of the Plan.

     2.15 “Participant.” A Team Member to whom an Award has been granted and
remains outstanding.

     2.16 “Performance Criteria.” Any objective determination based on one or
more of the following areas of performance of the Corporation, a Subsidiary, or
any division, department or group of either which includes, but is not limited
to: (a) earnings, (b) cash flow, (c) revenue, (d) financial ratios, (e) market
performance, (f) shareholder return, (g) operating profits (including earnings
before interest, taxes, depreciation and amortization), (h) earnings per share,
(i) return on assets, (j) return on equity, (k) return on investment, (l) stock
price, (m) asset quality, (n) expense reduction, (o) systems conversion,
(p) special projects as determined by the Committee, and (q) integration
initiatives. Performance Criteria shall be established by the Committee prior to
the issuance of a Performance Grant.

     2.17 “Performance Goal.” One or more goals established by the Committee,
with respect to an Award intended to constitute a Performance Grant, that relate
to one or more Performance Criteria. A Performance Goal shall relate to such
period of time, not less than one

 



--------------------------------------------------------------------------------



 



year (unless coupled with a vesting schedule of at least one year) or more than
five years, as may be specified by the Committee at the time of the awarding of
a Performance Grant.

     2.18 “Performance Grant.” An Award, the vesting or receipt without
restriction of which, is conditioned on the satisfaction of one or more
Performance Goals.

     2.19 “Plan.” The Sovereign Bancorp, Inc. 2004 Broad-Based Stock Incentive
Plan.

     2.20 “Restricted Stock.” An award of Common Stock pursuant to the
provisions of the Plan, which award is subject to such restrictions and other
conditions, including achievement of one or more performance goals, as may be
specified by the Committee at the time of such award.

     2.21 “Retirement.” The termination of a Participant’s employment following
the first day of the month coincident with or next following attainment of age
65, as the term “Normal Retirement Date” is defined in the Sovereign Bancorp,
Inc. Employee Stock Ownership Plan, or attainment of age 55 and the completion
of five (5) years service, as the term “Early Retirement Date” is defined in the
Sovereign Bancorp, Inc. Employee Stock Ownership Plan.

     2.22 “Securities Act.” The Securities Act of 1933, as amended.

     2.23 “Senior Officer.” A Team Member designated as a member of the Office
of the Chairman of Sovereign Bank (or other equivalent or successor designation
as may be made from time to time).

     2.24 “Stock Option” or “Option.” A grant of a right to purchase Common
Stock pursuant to the provisions of the Plan.

     2.25 “Subsidiary.” A subsidiary corporation, as defined in Code
Section 424(f), that is a subsidiary of a relevant corporation.

     2.26 “Team Member.” Any common law employee of the Corporation or a
Subsidiary. A Team Member does not include any individual who: (i) does not
receive payment for services directly from the Corporation’s or a Subsidiary’s
payroll; (ii) is employed by an employment agency that is not a Subsidiary; or
(iii) who renders services pursuant to a written arrangement that expressly
provides that the service provider is not eligible for participation in the
Plan, regardless if such person is later determined by the Internal Revenue
Service or a court of law to be a common law employee.

     2.27 “Termination For Cause.” Termination of a Team Member by the
Corporation or a Subsidiary after:

          (a) the Office of Thrift Supervision or any other government
regulatory agency recommends or orders in writing that the Corporation or a
Subsidiary terminate the employment of such Team Member or relieve him or her of
his or her duties;

          (b) such Team Member is convicted of or enters a plea of guilty or
nolo contendere to a felony, a crime of falsehood, or a crime involving fraud or
moral turpitude, or the actual incarceration of the Team Member for a period of
45 consecutive days;

 



--------------------------------------------------------------------------------



 



          (c) in the determination of the Committee, such Team Member willfully
fails to follow the lawful instructions of the Board or any officer of the
Corporation or a Subsidiary after such Team Member’s receipt of written notice
of such instructions, other than a failure resulting from the Team Member’s
incapacity because of physical or mental illness;

          (d) in the determination of the Committee, the willful or continued
failure by such Team Member to substantially and satisfactorily perform his
duties with the Corporation or a Subsidiary (other than any such failure
resulting from the Team Member’s being “disabled” (within the meaning of Code
Section 22(e)(3)) or as a result of physical or mental illness), within a
reasonable period of time after a demand for substantial performance or notice
of lack of substantial or satisfactory performance is delivered to the Team
Member, which demand identifies the manner in which the Team Member has not
substantially or satisfactorily performed his duties; or

          (e) in the determination of the Committee, the failure by such Team
Member to conform to the Corporation’s Code of Conduct.

     For purposes of the Plan, no act, or failure to act, on a Team Member’s
part shall be deemed “willful” unless done, or omitted to be done, by such Team
Member not in good faith and without reasonable belief that such Team Member’s
action or omission was in the best interest of the Corporation or a Subsidiary.

ARTICLE 3. ADMINISTRATION

     3.1 The Committee. The Plan shall be administered by the Compensation
Committee of the Board composed of two or more members of the Board, all of whom
are (a) “non-employee directors” as such term is defined under the rules and
regulations adopted from time to time by the Securities and Exchange Commission
pursuant to Section 16(b) of the Exchange Act, and (b) “outside directors”
within the meaning of Code Section 162(m). The Board may from time to time
remove members from, or add members to, the Committee. Vacancies on the
Committee, however caused, shall be filled by the Board.

     3.2 Powers of the Committee.

          (a) The Committee shall be vested with full authority to make such
rules and regulations as it deems necessary or desirable to administer the Plan
and to interpret the provisions of the Plan, unless otherwise determined by a
majority of the disinterested members of the Board. Any determination, decision,
or action of the Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive, and
binding upon all Participants and any person claiming under or through a
Participant, unless otherwise determined by a majority of the disinterested
members of the Board.

          (b) Subject to the terms, provisions and conditions of the Plan and
subject to review and approval by a majority of the disinterested members of the
Board, the Committee shall have exclusive jurisdiction to:

               (i) determine and select the Team Members to be granted Awards
(it being understood that more than one Award may be granted to the same
person);

               (ii) determine the number of shares subject to each Award;

 



--------------------------------------------------------------------------------



 



               (iii) determine the date or dates when the Awards will be
granted;

               (iv) determine the exercise price of shares subject to an Option
in accordance with Article 6;

               (v) determine the date or dates when an Option may be exercised
within the term of the Option specified pursuant to Article 7;

               (vi) determine whether an Option constitutes an Incentive Stock
Option or a Nonqualified Stock Option;

               (vii) determine the Performance Criteria and establish
Performance Goals with respect thereto, to be applied to an Award; and

               (viii) prescribe the form, which shall be consistent with the
Plan document, of the Agreement evidencing any Awards granted under the Plan.

     3.3 Liability. No member of the Board or the Committee shall be liable for
any action or determination made in good faith by the Board or the Committee
with respect to this Plan or any Awards granted under this Plan.

     3.4 Establishment and Certification of Performance Goals. The Committee
shall establish, prior to grant, Performance Goals with respect to each Award
intended to constitute a Performance Grant. Notwithstanding anything herein to
the contrary, no Option that is intended to constitute a Performance Grant may
be exercised until the Performance Goal or Goals applicable thereto is or are
satisfied, nor shall any share of Restricted Stock that is intended to
constitute a Performance Grant be released to a Participant until, the
Performance Goal or Goals applicable thereto is or are satisfied.

     3.5 No Waiver of Performance Goals. Under no circumstances shall the
Committee or the Board waive any Performance Goals with respect to the grant of
any Award hereunder.

     3.6 Performance Grants Not Mandatory. Nothing herein shall be construed as
requiring that any Award be made a Performance Grant; provided, however, that
any Award granted to a Senior Officer shall be subject to a one or more
Performance Goals.

ARTICLE 4. COMMON STOCK SUBJECT TO THE PLAN

     4.1 Common Stock Authorized.

          (a) The total aggregate number of shares of Common Stock for which
Options may be granted under the Plan or which may be awarded as Restricted
Stock under the Plan shall not exceed 15,000,000. The limitation established by
the preceding sentence shall be subject to adjustment as provided in Article 10.

          (b) The maximum aggregate number of shares of Common Stock for which
Restricted Stock may be awarded under the Plan shall not exceed 6,000,000. The
limitation established by the preceding sentence shall be subject to adjustment
as provided in Article 10.

 



--------------------------------------------------------------------------------



 



          (c) The maximum aggregate number of shares of Common Stock for which
Incentive Stock Options may be granted under the Plan shall not exceed
5,000,000. The limitation established by the preceding sentence shall be subject
to adjustment as provided in Article 10.

          (d) If any Option is exercised by tendering Common Stock, either
actually or by attestation, to the Corporation as full or partial payment in
connection with the exercise of such Option under the Plan, or if the tax
withholding requirements are satisfied through such tender, only the number of
shares of Common Stock issued net of the Common Stock tendered shall be deemed
delivered for purposes of determining the maximum number of shares available for
Awards under the Plan.

     4.2 Shares Available. The Common Stock to be issued under the Plan shall be
the Corporation’s Common Stock which shall be made available at the discretion
of the Board, either from authorized but unissued Common Stock or from Common
Stock acquired by the Corporation, including shares purchased in the open
market. In the event that any outstanding Award under the Plan for any reason
expires, terminates, or is forfeited, the shares of Common Stock allocable to
such expiration, termination, or forfeiture may thereafter again be made subject
to an Award under the Plan.

ARTICLE 5. ELIGIBILITY

     5.1 Participation. Awards shall be granted by the Committee only to persons
who are Team Members and shall be ratified by a majority of the disinterested
members of the Board.

     5.2 Incentive Stock Option Eligibility. Notwithstanding any other provision
of the Plan to the contrary, an individual who owns more than ten percent of the
total combined voting power of all classes of outstanding stock of the
Corporation shall not be eligible for the grant of an Incentive Stock Option,
unless the special requirements set forth in Sections 6.1 and 7.1 are satisfied.
For purposes of this section, in determining stock ownership, an individual
shall be considered as owning the stock owned, directly or indirectly, by or for
his brothers and sisters (whether by the whole or half blood), spouse, ancestors
and lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be considered as being owned
proportionately by or for its shareholders, partners or beneficiaries.
“Outstanding stock” shall include all stock actually issued and outstanding
immediately before the grant of the Option. “Outstanding stock” shall not
include shares authorized for issue under outstanding Options held by the
Optionee or by any other person.

ARTICLE 6. STOCK OPTIONS IN GENERAL

     6.1 Exercise Price. The exercise price of an Option to purchase a share of
Common Stock shall be, in the case of an Incentive Stock Option, not less than
100% of the fair market value of a share of Common Stock on the date the Option
is granted, except that the exercise price shall be not less than 110% of such
fair market value in the case of an Incentive Stock Option granted to any
individual described in Section 5.2. The exercise price of an Option to purchase
a share of Common Stock shall be, in the case of a Nonqualified Stock Option,
not less than 100% of the fair market value of a share of Common Stock on the
date the Option is granted. The exercise price shall be subject to adjustment
pursuant to the limited circumstances set forth in Article 10.

 



--------------------------------------------------------------------------------



 



     6.2 Limitation on Incentive Stock Options. The aggregate fair market value
(determined as of the date an Option is granted) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
any individual in any calendar year (under the Plan and all other plans
maintained by the Corporation and Subsidiaries) shall not exceed $100,000.

     6.3 Determination of Fair Market Value.

          (a) If the Common Stock is listed on an established stock exchange or
exchanges, the fair market value per share of the Common Stock shall be the
composite closing sale price for such a share on the relevant day. If no sale of
Common Stock has occurred on that day, the fair market value shall be determined
by reference to such price for the next preceding day on which a sale occurred.

          (b) In the event that the Common Stock is not traded on an established
stock exchange, then the fair market value per share of Common Stock will be the
price established by the Committee in good faith.

     In connection with determining the fair market value of a share of Common
Stock on any relevant day, the Committee may use any source deemed reliable; and
its determination shall be final and binding on all affected persons, absent
clear error.

     6.4 Limitation on Option Awards. Awards under this Plan (and any other plan
of the Corporation or a Subsidiary providing for stock option awards) to a Team
Member described in Code Section 162(m)(3) shall not exceed, in the aggregate,
Options to acquire 300,000 shares of Common Stock during any period of 12
consecutive months. Such limitation shall be subject to adjustment in the manner
described in Article 10.

     6.5 Transferability of Options.

          (a) Except as provided in Subsection (b), an Option granted hereunder
shall not be transferable other than by will or the laws of descent and
distribution, and such Option shall be exercisable, during the Optionee’s
lifetime, only by him or her.

          (b) An Optionee may, with the prior approval of the Committee,
transfer a Nonqualified Stock Option for no consideration to or for the benefit
of one or more members of the Optionee’s “immediate family” (including a trust,
partnership or limited liability company for the benefit of one or more of such
members), subject to such limits as the Committee may impose, and the transferee
shall remain subject to all terms and conditions applicable to the Option prior
to its transfer. The term “immediate family” shall mean an Optionee’s spouse,
parents, children, stepchildren, adoptive relationships, sisters, brothers and
grandchildren (and, for this purpose, shall also include the Optionee).

ARTICLE 7. TERM, VESTING AND EXERCISE OF OPTIONS

     7.1 Term and Vesting. Each Option granted under the Plan shall terminate on
the date determined by the Committee, and specified in the Agreement; provided,
however, that (i) each intended Incentive Stock Option granted to an individual
described in Section 5.2 shall terminate not later than five years after the
date of the grant, (ii) each other intended Incentive Stock Option shall
terminate not later than ten years after the date of grant, and (iii) each
Option

 



--------------------------------------------------------------------------------



 



granted under the Plan which is intended to be a Nonqualified Stock Option shall
terminate not later than ten years and one month after the date of grant. Each
Option granted under the Plan shall be fully exercisable (i.e., become 100%
vested) only after the earlier of the date on which (i) the Optionee has
completed three years of continuous employment with the Corporation or a
Subsidiary immediately following the date of the grant of the Option (or such
later date as may be specified in an Agreement, including a date that may be
tied to the satisfaction of one or more Performance Goals); (ii) unless
otherwise provided in an Agreement, a Change in Control occurs; and (iii) unless
otherwise provided in an Agreement, the Optionee’s death or being “disabled”
(within the meaning of Code Section 22(e)(3)). An Option may be exercised only
during the continuance of the Optionee’s employment, except as provided in
Article 8.

     7.2 Exercise.

          (a) A person electing to exercise an Option shall give notice to the
Corporation of such election and of the number of shares he or she has elected
to purchase and shall at the time of exercise tender the full exercise price of
the shares he or she has elected to purchase. The exercise notice shall be
delivered to the Corporation in person, by certified mail, or by such other
method (including electronic transmission) and in such form as determined by the
Committee. The exercise price shall be paid in full, in cash, upon the exercise
of the Option; provided, however, that in lieu of cash, with the approval of the
Committee at or prior to exercise, an Optionee may exercise an Option by
tendering to the Corporation shares of Common Stock owned by him or her and
having a fair market value equal to the cash exercise price applicable to the
Option (with the fair market value of such stock to be determined in the manner
provided in Section 6.3) or by delivering such combination of cash and such
shares as the Committee in its sole discretion may approve; further provided,
however, that no such manner of exercise shall be permitted if such exercise
would violate Section 402 of the Sarbanes-Oxley Act of 2002. Notwithstanding the
foregoing, Common Stock acquired pursuant to the exercise of an Incentive Stock
Option may not be tendered as payment unless the holding period requirements of
Code Section 422(a)(1) have been satisfied, and Common Stock not acquired
pursuant to the exercise of an Incentive Stock Option may not be tendered as
payment unless it has been held, beneficially and of record, for at least six
months (or such longer time as may be required by applicable securities law or
accounting principles to avoid adverse consequences to the Corporation or a
Participant).

          (b) A person holding more than one Option at any relevant time may, in
accordance with the provisions of the Plan, elect to exercise such Options in
any order.

          (c) At the request of the Participant and to the extent permitted by
applicable law, the Committee may, in its sole discretion, selectively approve
arrangements whereby the Participant irrevocably authorizes a third party to
sell shares of Common Stock (or a sufficient portion of the shares) acquired
upon the exercise of an Option and to remit to the Corporation a sufficient
portion of the sales proceeds to pay the entire exercise price and any tax
withholding required as a result of such exercise.

     7.3 Deferred Delivery of Nonqualified Stock Option Shares. The Committee
may approve an arrangement whereby an Optionee may elect to defer receipt of
Common Stock otherwise issuable to him or her upon exercise of a Nonqualified
Stock Option. Any such arrangement, if approved at all, shall be subject to such
terms and conditions as the Committee, in its sole discretion, may specify,
which terms and conditions may (but need not) include

 



--------------------------------------------------------------------------------



 



provision for the award of additional shares to take into account dividends paid
subsequent to exercise of the Option. No exercise of discretion under this
section with respect to an event or person shall create an obligation to
exercise such discretion in any similar or same circumstance.

ARTICLE 8. EXERCISE OF OPTIONS FOLLOWING TERMINATION OF EMPLOYMENT

     8.1 Retirement; Other Termination by Corporation or Subsidiary; Change in
Control. In the event of an Optionee’s termination of employment (i) due to
Retirement, (ii) by the Corporation or a Subsidiary other than Termination for
Cause, or (iii) due to a Change in Control, such Optionee’s Option shall lapse
at the earlier of the expiration of the term of such Option or:

          (a) in the case of an Incentive Stock Option, three months from the
date of such termination of employment; and

          (b) in the case of a Nonqualified Stock Option, up to 24 months from
the date of such termination of employment.

     8.2 Death or Total Disability. In the event of an Optionee’s termination of
employment due to death or being “disabled” (within the meaning of Code
Section 22(e)(3)), such Optionee’s Option shall lapse at the earlier of the
expiration of the term of such Option or:

          (a) in the case of an Incentive Stock Option, one year from the date
of such termination of employment; and

          (b) in the case of a Nonqualified Stock Option, up to 24 months from
the date of such termination of employment.

     8.3 Termination For Cause; Other Termination by Optionee. In the event of
an Optionee’s Termination For Cause, or in the event of termination of
employment at the election of an Optionee, such Optionee’s Option shall lapse
upon such termination.

     8.4 Special Termination Provisions for Options Granted to Non-Senior
Officers.

          (a) In the event that a Non-Senior Officer Optionee’s employment is
terminated and the Committee deems it equitable to do so, the Committee may, in
its discretion and subject to the approval of a majority of the disinterested
members of the Board, waive any continuous service requirement for vesting (but
not any Performance Goal or Goals) specified in an Agreement pursuant to
Section 7.1 and permit exercise of an Option held by such Optionee prior to the
satisfaction of such continuous service requirement. Any such waiver may be made
with retroactive effect, provided it is made within 60 days following the
Optionee’s termination of employment.

          (b) In the event the Committee waives the continuous service
requirement with respect to an Option as set forth in Section 8.4(a) above and
the circumstance of an Optionee’s termination of employment is described in
Section 8.1 the affected Option will lapse as otherwise provided in the relevant
section.

 



--------------------------------------------------------------------------------



 



          (c) In the event the Committee waives the continuous service
requirement with respect to an Option as set forth in Section 8.4(a) above, such
Option shall lapse at the earlier of the expiration of the term of such Option
or:

               (i) in the case of an Incentive Stock Option, three months from
the date of termination of employment; and

               (ii) in the case of a Nonqualified Stock Option, up to 24 months
from the date of termination of employment.

ARTICLE 9. RESTRICTED STOCK

     9.1 In General. Each Restricted Stock Award shall be subject to such terms
and conditions as may be specified in the Agreement issued to a Participant to
evidence the grant of such Award. Subject to Section 3.6, a Restricted Stock
Award shall be subject to a vesting schedule or Performance Goals, or both.

     9.2 Minimum Vesting Period for Certain Restricted Stock Awards. Each
Restricted Stock Award granted to a Participant shall be fully exercisable
(i.e., become 100% vested) only after the earlier of the date on which (i) the
Participant has completed three years of continuous employment with the
Corporation or a Subsidiary immediately following the date that the Restricted
Stock was awarded (or such later date as may be specified in an Agreement,
including a date that may be tied to the satisfaction of one or more Performance
Goals); (ii) unless otherwise provided in an Agreement, a Change in Control
occurs; or (iii) unless otherwise provided in an Agreement, the Participant’s
death or being “disabled” (within the meaning of Code Section 22(e)(3)).

     9.3 Waiver of Vesting Period for Certain Restricted Stock Awards to
Non-Senior Officers. In the event that a Non-Senior Officer’s employment is
terminated and the Committee deems it equitable to do so, the Committee may, in
its discretion and subject to the approval of a majority of the disinterested
members of the Board, waive any minimum vesting period (but not any Performance
Goal or Goals) with respect to a Restricted Stock Award held by such Non-Senior
Officer. Any such waiver may be made with retroactive effect, provided it is
made within 60 days following such Non-Senior Officer’s termination of
employment.

     9.4 Limitation on Restricted Stock Awards. Grants under this Plan (and any
other plan of the Corporation or a Subsidiary providing for restricted stock
awards) to any Team Member described in Code Section 162(m)(3) shall not exceed,
in the aggregate, Restricted Stock Awards for 100,000 shares of Common Stock
during any period of 12 consecutive months. Such limitation shall be subject to
adjustment in the manner described in Article 10.

     9.5 Issuance and Retention of Share Certificates By Corporation. One or
more share certificates shall be issued upon the grant of a Restricted Stock
Award; but until such time as the Restricted Stock shall vest or otherwise
become distributable by reason of satisfaction of one or more Performance Goals,
the Corporation shall retain such share certificates.

     9.6 Stock Powers. At the time of the grant of a Restricted Stock Award, the
Participant to whom the grant is made shall deliver such stock powers, endorsed
in blank, as may be requested by the Corporation.

 



--------------------------------------------------------------------------------



 



     9.7 Release of Shares. Within 30 days following the date on which a
Participant becomes entitled under an Agreement to receive shares of previously
Restricted Stock, the Corporation shall deliver to him or her a certificate
evidencing the ownership of such shares, together with an amount of cash
(without interest) equal to the dividends that have been paid on such shares
with respect to record dates occurring on and after the date of the related
Award.

     9.8 Forfeiture of Restricted Stock Awards. In the event of the forfeiture
of a Restricted Stock Award, by reason of the termination of employment prior to
vesting, the failure to achieve a Performance Goal or otherwise, the Corporation
shall take such steps as may be necessary to cancel the affected shares and
return the same to its treasury.

     9.9 Assignment, Transfer, Etc. of Restricted Stock Rights. The potential
rights of a Participant to shares of Restricted Stock may not be assigned,
transferred, sold, pledged, hypothecated, or otherwise encumbered or disposed of
until such time as unrestricted certificates for such shares are received by him
or her.

     9.10 Deferred Delivery of Formerly Restricted Stock. The Committee may
approve an arrangement whereby a Participant may elect to defer receipt of
Restricted Stock beyond the date on which a restriction terminates or a
Performance Goal is satisfied with respect thereto. Any such arrangement, if
approved at all, shall be subject to such terms and conditions as the Committee,
in its sole discretion, may specify, including terms covering the accumulation
or distribution of dividends previously paid with respect to the subject shares
and those that may thereafter be paid.

ARTICLE 10. ADJUSTMENT PROVISIONS

     10.1 Share Adjustments.

          (a) In the event that the shares of Common Stock of the Corporation,
as presently constituted, shall be changed into or exchanged for a different
number or kind of shares of stock or other securities of the Corporation, or if
the number of such shares of Common Stock shall be changed through the payment
of a stock dividend, stock split or reverse stock split, then (i) the shares of
Common Stock authorized hereunder to be made the subject of Awards, (ii) the
shares of Common Stock then subject to outstanding Awards and the exercise price
thereof (where relevant), (iii) the maximum number of Awards that may be granted
within a 12-month period and (iv) the nature and terms of the shares of stock or
securities subject to Awards hereunder shall be increased, decreased or
otherwise changed to such extent and in such manner as may be necessary or
appropriate to reflect any of the foregoing events.

          (b) If there shall be any other change in the number or kind of the
outstanding shares of the Common Stock of the Corporation, or of any stock or
other securities into which such Common Stock shall have been changed, or for
which it shall have been exchanged, and if a majority of the disinterested
members of the Board shall, in its sole discretion, determine that such change
equitably requires an adjustment in any Award which was theretofore granted or
which may thereafter be granted under the Plan, then such adjustment shall be
made in accordance with such determination.

          (c) The grant of an Award pursuant to the Plan shall not affect in any
way the right or power of the Corporation to make adjustments,
reclassifications, reorganizations or

 



--------------------------------------------------------------------------------



 



changes of its capital or business structure, to merge, to consolidate, to
dissolve, to liquidate or to sell or transfer all or any part of its business or
assets.

     10.2 Corporate Changes. A liquidation or dissolution of the Corporation, a
merger or consolidation in which the Corporation is not the surviving
Corporation or a sale of all or substantially all of the Corporation’s assets,
shall cause each outstanding Award to terminate, except to the extent that
another corporation may and does, in the transaction, assume and continue the
Award or substitute its own awards.

     10.3 Fractional Shares. Fractional shares resulting from any adjustment in
Awards pursuant to this article may be settled as a majority of the
disinterested members of the Board shall determine.

     10.4 Binding Determination. To the extent that the foregoing adjustments
relate to stock or securities of the Corporation, such adjustments shall be made
by a majority of the disinterested members of the Board, whose determination in
that respect shall be final, binding and conclusive. Notice of any adjustment
shall be given by the Corporation to each holder of an Award which shall have
been so adjusted.

ARTICLE 11. GENERAL PROVISIONS

     11.1 Effective Date. The Plan shall become effective upon the approval of
the Plan by the shareholders of the Corporation within 12 months of adoption by
the Board.

     11.2 Termination of the Plan. Unless previously terminated by the Board,
the Plan shall terminate on, and no Award shall be granted after, the day
immediately preceding the tenth anniversary of its adoption by the Board.

     11.3 Limitation on Termination, Amendment or Modification.

          (a) The Board may at any time terminate, amend, modify or suspend the
Plan, provided that, without the approval of the shareholders of the
Corporation, no amendment or modification shall be made solely by the Board
which:

               (i) increases the maximum number of shares of Common Stock as to
which Awards may be granted under the Plan (except as provided in Section 10.1);

               (ii) changes the class of eligible Participants; or

               (iii) otherwise requires the approval of shareholders under
applicable state law or under applicable federal law to avoid potential
liability or adverse consequences to the Corporation or a Participant.

          (b) No amendment, modification, suspension or termination of the Plan
shall in any manner affect any Award theretofore granted under the Plan without
the consent of the Participant or any person validly claiming under or through
the Participant.

     11.4 No Right to Grant of Award or Continued Employment. Nothing contained
in this Plan or otherwise shall be construed to (a) require the grant of an
Award to an individual who qualifies as a Team Member, or (b) confer upon a
Participant any right to continue in the employ

 



--------------------------------------------------------------------------------



 



of the Corporation or any Subsidiary or limit in any respect the right of the
Corporation or of any Subsidiary to terminate the Participant’s employment at
any time and for any reason.

     11.5 No Obligation. No exercise of discretion under this Plan with respect
to an event or person shall create an obligation to exercise such discretion in
any similar or same circumstance, except as otherwise provided or required by
law.

     11.6 Withholding Taxes.

          (a) Subject to the provisions of Subsection (b), the Corporation will
require, where sufficient funds are not otherwise available, that a Participant
pay or reimburse to it any withholding taxes at such time as withholding is
required by law.

          (b) With the permission of the Committee, a Participant may satisfy
the withholding obligation described in Subsection (a), in whole or in part, by
electing to have the Corporation withhold shares of Common Stock (otherwise
issuable to him or her) having a fair market value equal to the amount required
to be withheld. An election by a Participant to have shares withheld for this
purpose shall be subject to such conditions as may then be imposed thereon by
any applicable securities law.

     11.7 Listing and Registration of Shares.

          (a) No Option granted pursuant to the Plan shall be exercisable in
whole or in part, and no share certificate shall be delivered, if at any
relevant time a majority of the disinterested members of the Board shall
determine in its discretion that the listing, registration or qualification of
the shares of Common Stock subject to an Award on any securities exchange or
under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, such Award, until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to a majority of the disinterested members of the Board.

          (b) If a registration statement under the Securities Act with respect
to the shares issuable under the Plan is not in effect at any relevant time, as
a condition of the issuance of the shares, a Participant (or any person claiming
through a Participant) shall give the Committee a written or electronic
statement, satisfactory in form and substance to the Committee, that he or she
is acquiring the shares for his or her own account for investment and not with a
view to their distribution. The Corporation may place upon any stock certificate
for shares issued under the Plan the following legend or such other legend as
the Committee may prescribe to prevent disposition of the shares in violation of
the Securities Act or other applicable law:

‘THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (“ACT”) AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THEM UNDER THE ACT OR A WRITTEN OPINION
OF COUNSEL FOR THE CORPORATION THAT REGISTRATION IS NOT REQUIRED.’

     11.8 Disinterested Director. For purposes of this Plan, a director shall be
deemed “disinterested” if such person could qualify as a member of the Committee
under Section 3.1.

 



--------------------------------------------------------------------------------



 



     11.9 Gender; Number. Words of one gender, wherever used herein, shall be
construed to include each other gender, as the context requires. Words used
herein in the singular form shall include the plural form, as the context
requires, and vice versa.

     11.10 Applicable Law. Except to the extent preempted by federal law, this
Plan document, and the Agreements issued pursuant hereto, shall be construed,
administered, and enforced in accordance with the domestic internal law of the
Commonwealth of Pennsylvania.

     11.11 Headings. The headings of the several articles and sections of this
Plan document have been inserted for convenience of reference only and shall not
be used in the construction of the same.

 